Name: Commission Regulation (EEC) No 882/91 of 9 April 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4. 91 Official Journal of the European Communities No L 90/5 COMMISSION REGULATION (EEC) No 882/91 of 9 April 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . 11 . 4. 91No L 90/6 Official Journal of the European Communities ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 } 0701 90 59 1 New potatoes 33,97 1439 268,65 70,01 237,00 7599 26,19 51969 78,91 23,50 1.20 0702 00 10 } 0702 00 90 ] Tomatoes 96,04 4069 759,40 197,91 669,93 21481 74,05 146899 223,05 66,44 1.30 1.40 1.50 1.60 1.70 1.80 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 } ex 0704 10 90 } 0704 20 00 0704 90 10 Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages 21,97 279,73 36,57 111,88 53,72 23,77 931 11853 1549 4727 2267 1004 173,76 2211,90 289,23 881,91 423,88 187,40 45,28 576,46 75,37 229,55 110,06 48,78 153,29 1 951,30 255,15 781,19 374,08 165,99 4915 62568 8181 24749 11735 5259 16,94 215,69 28,20 86,13 41.29 18.30 33613 427874 55950 171354 82719 36411 51,03 649,68 84,95 258,72 124,09 54,97 15,20 193,53 25,30 78,54 37,72 16,69 1.90 1.100 1.110 ex 0704 90 90 ex 0704 90 90 0705 11 10 } 0705 1 1 90 | Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) 110,45 70,92 88,13 4680 3005 3734 873,37 560,80 696,91 227.61 146,15 181.62 770,47 494,73 614,80 24705 15863 19713 85,16 54,68 67,96 168946 108483 134812 256,52 164,72 204,69 76,41 49,06 60,97 1.120 1.130 1.140 1.150 1.160 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 } 0707 00 19 | 0708 10 10 } 0708 10 90 ) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) 69,92 48,89 54,33 69,45 259,59 2951 2071 2302 2942 10999 551,84 386,58 429,62 549,17 2052,63 143,36 100,74 111,96 143,12 534,95 487,84 341,03 379,00 484,47 1810,79 15388 10935 12152 15534 58062 53,87 37,69 41,89 53,55 200,16 107438 74780 83107 106232 397063 161,60 113,54 126,19 161,30 602,90 49,09 33,82 37,58 48,05 179,59 1.170 1.170.1 1.170.2 1.180 1.190 0708 20 10 } 0708 20 90 | 0708 20 10 } 0708 20 90 | ex 0708 90 00 0709 10 00 Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes 191,01 317,72 52,81 79,64 8093 13462 2237 3374 1 510,36 2512,30 417,63 629,78 393,62 654,75 108,84 164,13 1 332,41 2216,31 368,42 555,58 42723 71065 11813 17814 147,28 244,98 40,72 61,41 292166 485982 80787 121 825 443,62 737,91 122,66 184,98 132,14 219,81 36,54 55,10 1.200 1.200.1 1.200.2 1.210 1.220 . ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) 352,80 215,87 87,47 72,47 14949 9147 3706 3071 2789,64 1 706,92 691,67 573,09 727,03 444,85 180,26 149,35 2460,97 1 505,82 610,18 505,57 78910 48 283 19 565 16211 272,03 166,45 67,44 55,88 539 632 330189 133798 110860 819,38 501,36 203,16 168,33 244,08 149,34 60,51 50,14 1.230 1.240 1.250 1.260 1.270 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes , whole, fresh (intended for human consumption) 547,80 152,61 132,46 91.77 72.78 23223 6466 5606 3888 3080 4305,96 1 206,72 1 044,13 725,63 573,1 1 1 127,97 314,49 272,03 189,11 149,64 3777,47 1 064,54 925,86 640,14 502,35 112445 34134 29388 20526 15180 420,46 117,67 102,12 70,76 55,82 845160 233429 202520 140367 112490 1 271,93 354,44 306,62 213,13 168,76 383,30 105,58 92,52 63,48 50,99 2.10 2.20 2.30 2.40 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 } ex 0804 40 90 } Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 87,98 61,23 56,95 139,89 3716 2594 2413 5927 694,15 484,21 450,31 1 106,14 180,34 126,19 117,36 288,28 612,04 427,16 397,25 975,82 18967 13696 12738 31289 67,47 47,21 43,91 107,86 135667 93666 87109 213973 203,31 142,22 132,26 324,89 61,65 42,36 39,40 96,78 11 . 4. 91 Official Journal of the European Communities No L 90/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines 173,00 51,05 7330 2163 1 367,92 403,73 356,50 105,22 1 206,76 356,16 38 694 11420 133,39 39,37 264613 78098 401,79 118,58 119,68 35,32 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 42,26 1791 334,22 87,10 294,84 9454 32,59 64652 98,16 29,24 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 34,76 1471 .273,98 71,38 242,95 7711 26,79 53142 80,45 24,27 2.70 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 ) Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others 98,73 85,75 50,18 80,36 4183 3633 2123 3405 780,66 678,08 395,58 635,43 203,45 176,72 103,06 165,60 688,69 598,19 350,77 560,57 22082 19181 11 134 17974 76,12 66,12 38,69 61,96 151013 131 170 76727 122920 229,30 199,17 116,16 186,64 68,30 59,32 35,05 55,59 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 47,42 2009 374,95 97,72 330,78 10606 36,56 72532 110,13 32,80 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 56,24 2383 444,73 115,90 392,33 12580 43,36 86029 130,62 38,91 2.90 2.90.1 2.90.2 ex 0805 40 00 ex 0805 40 00 Grapefruit, fresh :  white  pink 32,94 65,54 1395 2777 260,47 518,30 67,88 135,07 229,78 457,24 7368 14661 25,40 50,54 50386 100261 76,50 152,23 22,79 45,34 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 125,39 5313 991,51 258,40 874,70 28047 96,68 191 800 291,23 86,75 2.110 0807 10 10 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 2.120.1 2.120.2 2.130 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples 64,29 160,77 71,02 2724 6812 3009 508,40 1271,26 561,57 132,50 331,31 146,35 448,50 1 121,49 495,41 14381 35960 15885 49,57 123,96 54,76 98 347 245915 108 631 149,33 373,40 164,94 44,48 111,22 49,13 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears Pears  Nashi (Pyrus pyrifo ­ lia) 179,02 7585 1415,54 368,91 1 248,77 40041 138,03 273825 415,77 123,85 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 69,12 2928 546,57 142,44 482,17 15460 53,29 105729 160,54 47,82 2.150 0809 10 00 Apricots 140,85 5932 1 109,84 288,19 981,41 30821 108,42 216792 324,75 99,48 2.160 0809 20 101 0809 20 90) Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 156,67 6630 1 234,89 321,73 1 095,02 34757 120,78 239522 362,64 109/. 2 No L 90/8 Official Journal of the European Communities 11 . 4. 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 2.190 ex! 0809 30 00 0809 40 111 0809 40 19 ) Nectarines Plums 130,02 132,21 5509 5602 1 028,08 1 045,44 267,93 272,46 906,96 922,27 29081 29 572 100,25 101,94 198874 202231 301,97 307,06 89,95 91,47 2.200 0810 10 101 0810 10 90 1 Strawberries 224,63 9518 1776,16 462,90 1 566,90 50242 173,20 343583 521,69 155,40 2.205 2.210 0810 20 10 0810 40 30 Raspberries Fruit of the species Vaccinium myrtillus 996,07 145,50 42154 6146 7851,10 1 147,96 2045,49 298,25 6961,84 1012,17 220 979 31 366 767,90 111,57 1522810 224360 2305,61 336,22 695,69 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 72,67 3070 572,85 149,11 507,43 16076 55,95 111305 168,05 51,01 2.230 2.240 ex 0810 90 80 ex 0810 90 80 Pomegranates Khakis (including Sharon fruit) 54,65 84,91 2307 3597 431,24 671,41 111.97 174.98 380,57 592,31 11938 18992 42,00 65,47 84154 129879 126,24 197,20 38,38 58,74 2.250 ex 0810 90 30 Lychees 235,15 9951 1 853,49 482,89 1 643,55 52168 181,28 359505 544,31 164,23